Per Curiam.
— The responsibility which is incurred by the receipt and disbursement of money, is a legitimate subject of compensation; and an unvarying rate per cent., without regard to the magnitude of the sum, will always be a just measure of it, because the responsibility increases in proportion to the amount. It is consequently susceptible of a uniform measure, which we think may be reasonably put at two and a half per cent. Not so the compensation of trouble. The settlement of a very large estate may be the business of a few days, while that of a very small one may occupy as many years; and the compensation for all beyond the responsibility ought to be graduated to the circumstances. What beyond it was there here ? The bulk of the property was readily convertible into cash, and but little of it was outstanding. The thirty or forty items of special service on which stress has been laid, are such as - occur in almost every case, and they are beside, emphatically small. We think them amply remunerated by the additional half per cent, allowed by the Orphans' Court; in whose decree we find nothing to correct.
Decree affirmed.